DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7, 8, 10-12, 14-19, 21-32, 34-36, 38-43, 45-53 and 55-65 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Gwendolyn Daniels on February 11, 2021.
The application has been amended as follows: 
In claim 2:
(1) The recitation of “a vapor compression cycle system” in lines 1 and 2 of the claim are amended to recite --a closed vapor compression cycle system--, instead.
In claim 14:
(1) The recitation of “the system flow path” in line 3 of the claim is amended to recite --the flow path--, instead.
In claim 15:
(1) The recitation of “the system flow path” in line 3 of the claim is amended to recite --the flow path--, instead.


In claim 19:
(1) The four recitations of “the system flow path” in lines 3, 6, 7 and 8 of the claim are respectively amended to recite --the flow path--, instead.
(2) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(3) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 22:
(1) The four recitations of “the system flow path” in lines 3, 6, 7 and 8 of the claim are respectively amended to recite --the flow path--, instead.
(2) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(3) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
(4) The recitation of “the input flow path” in line 9 of the claim is amended to recite --the flow path--, instead.
In claim 23:
(1) The four recitations of “the system flow path” in lines 3, 6, 7 and 8 of the claim are respectively amended to recite --the flow path--, instead.
(2) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(3) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 25:
(1) The four recitations of “the system flow path” in lines 3, 6, 7 and 8 of the claim are respectively amended to recite --the flow path--, instead.
(2) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(3) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 26:
(1) The four recitations of “the system flow path” in lines 3, 6, 7 and 8 of the claim are respectively amended to recite --the flow path--, instead.
In claim 27:
(1) The four recitations of “the system flow path” in lines 3, 6, 7 and 8 of the claim are respectively amended to recite --the flow path--, instead.
(2) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(3) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 28:
(1) The four recitations of “A vapor compression cycle system, configured to circulate an oil-entrained working fluid vapor, the vapor compression cycle system comprising:” in lines 1 and 2 of the claim is amended to recite -- A closed vapor compression cycle system, configured to circulate an oil-entrained working fluid vapor, the closed vapor compression cycle system comprising:--, instead.
In claim 38:
(1) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(2) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 39:
(1) The recitation of “lubricating oil output from the output of” in line 2 of the claim is amended to recite --lubricating oil output from an output of--, instead.
In claim 43:
(1) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(2) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 45:
(1) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(2) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 48:
(1) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(2) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 49:
(1) The recitation of “output port into the input of” in line 6 of the claim is amended to recite --output port into an input of--, instead.
(2) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 51:
(1) The recitation of “a vapor compression cycle system” in line 3 of the claim is amended to recite --a closed vapor compression cycle system--, instead.
In claim 52:
(1) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 53:
(1) The recitation of “a closed vapor compression cycle system” in line 3 of the claim is amended to recite --the closed vapor compression cycle system--, instead.
(2) The recitation of “is output from the output of” in line 8 of the claim is amended to recite --is output from an output of--, instead.
In claim 56:
(1) The recitation of “a closed vapor compression cycle system” in line 3 of the claim is amended to recite --the closed vapor compression cycle system--, instead.
(2) The recitation of “output port into an input of” in line 6 of the claim is amended to recite --output port into the input of--, instead.
(3) The recitation of “is output from an output of” in line 8 of the claim is amended to recite --is output from the output of--, instead.
In claim 60:
(1) The recitation of “flows through the” in line 4 of the claim is amended to recite --flows through the flow path,--, instead.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor render obvious the claimed invention as currently recited in at least claims 1, 2, 28 and 61. In particular, there are no prior art teachings for a flow path with a first segment that forms a straight path through the electric motor, wherein the first segment has the claimed surface Ra values, and wherein the compressor head, inter alia, provides the claimed input/output pressures, mass flow rates, and flow velocities. At best, the following references suggest a compressor valve or piston assembly with certain surface tolerances, but they fail to provide a specific teaching for the first and second flow path segment Ra values, as claimed: Gray (US 20070086904 A1), Hamlin et al. (US 20100043631 A1) and Spalding (US 3248020 A). Therefore, a preponderance of evidence shows that the claimed invention is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763